Citation Nr: 1453805	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus.  

The Board remanded the instant claim in May 2014 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence as to whether the Veteran's tinnitus is as likely as not related to service is in equipoise.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection 

The Veteran contends that service connection for tinnitus is warranted based on service incurrence.  He maintains that he sustained tinnitus via acoustic trauma when he was assigned to a Howitzer unit in Korea.  He related that he was assigned to the guns.  He stated that he has had tinnitus on a recurrent basis since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 .  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

In each case where an appellant is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Service treatment records show no findings, treatment, or diagnosis in service for tinnitus.  There is no notation that the Veteran reported tinnitus at his separation examination.  

The Veteran underwent a VA examination in April 2013.  He complained of recurrent tinnitus.  It was reported that the Veteran's tinnitus began while on active duty.  He reported being on the Howitzer guns during active duty.  He also reported occupational noise exposure (manufacturing and punch press) and recreational noise exposure (motorcycles and hunting) post service.  The examiner opined that since service treatment records did not show treatment, diagnosis, or complaints consistent with tinnitus and one could not rule out the Veteran's post military noise exposures from contributing to the onset of tinnitus,  it is not likely that tinnitus is related to his military service. 

Tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the appellant competent to testify to symptomatology capable of lay observation); See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The April 2013 VA examiner based his conclusion that the Veteran's tinnitus was not caused by military service on the fact that there were no pertinent findings, treatment, or diagnosis in service, and that his post military noise exposure could not be ruled out as contributing to his tinnitus. The Veteran, however, gave a history of exposure to noise in service, that he was on the guns for nearly 18 months in Korea, he was not provided hearing protection, and that he has had tinnitus since service.   

Ringing in the ears (tinnitus) is a symptom that a lay person such as the Veteran is competent to report.  His statements that he has had tinnitus since service and that he was not provided hearing protection during his service on the Howitzers is not disputed.  

The Veteran's statements, which the Board finds both competent and credible, indicate that his tinnitus occurred during service while working on Howitzers while in Korea.  He has asserted that his tinnitus began in service and it has continued since that time.  This assertion is considered to be credible.  The lay statements of record are sufficient to form the basis for service connection.  Although contrary to the Veteran's statements, the April 2013 VA opinion was not a strong opinion and did not address the unprotected noise exposure the Veteran had during service, but only indicated the post service noise exposure could have attributed to the Veteran's tinnitus.  This places the evidence at least in equipoise to establish that the Veteran's tinnitus was present during service, and has continued thereafter.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


